        Case 2:17-cv-02689-SAC Document 17 Filed 08/21/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS,

ANNA E. BEYER,

                         Plaintiff,

      Vs.                                               No. 17-2689-SAC

ANDREW M. SAUL,
Commissioner of Social Security,

                  Defendant.


                          MEMORANDUM AND ORDER

            On September 11, 2018, this court issued a memorandum and

order reversing the Commissioner’s decision and remanding the case for

further administrative proceedings consistent with the memorandum and

order. ECF# 10. On October 30, 2018, this court filed an agreed order

approving attorney’s fees of $6,500.00 under the Equal Access to Justice Act

(“EAJA”), for the court-related representation of the plaintiff in the Social

Security appeal. ECF# 14.

            The plaintiff received from the administrative law judge a fully

favorable decision dated August 28, 2019. ECF# 15-1, p. 1. From the total

past due benefits, the Commissioner withheld 25% or $13,814.35 to pay

attorney’s fees. ECF# 15-1, p. 7. From that sum, the Commissioner has

awarded $6,500.00 for services provided in proceedings before the Social



                                        1
        Case 2:17-cv-02689-SAC Document 17 Filed 08/21/20 Page 2 of 4




Security Administration. ECF# 15-1, p. 9. The balance is being held by the

Commissioner for the payment of attorney fees incurred on appeal. The

plaintiff’s counsel has filed a motion for attorney fees pursuant to § 206(b)

of the Social Security Act, 42 U.S.C. § 406(b). ECF# 15. The Commissioner

has filed a response indicating no objection to this motion. ECF# 16.

            Section 206(b) of the Social Security Act, 42 U.S.C. § 406(b),

provides that “[w]henever a court renders a judgment favorable to a

claimant . . . the court may determine and allow as part of its judgment a

reasonable [attorney] fee . . . not in excess of 25 percent of the past due

benefits.” This provision allows the court to award attorney fees in

conjunction with a remand for further proceedings where plaintiff ultimately

recovers past due benefits. Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931,

933 (10th Cir. 2008). Where plaintiff has agreed to a contingency fee

arrangement, the court must review the agreement as an independent check

to assure that it yields a reasonable result in the particular case. Gisbrecht v.

Barnhart, 535 U.S. 789, 807-08 (2002).

            The plaintiff and her attorney entered into a contingent fee

agreement whereby plaintiff agreed to pay her attorney 25% of her

retroactive disability benefits if she received an award of benefits. ECF# 15,

¶ 8. The plaintiff’s attorney seeks as fees the entire amount withheld, that

is, the balance still held by the Commissioner or $7,314.25. After deducting

                                       2
        Case 2:17-cv-02689-SAC Document 17 Filed 08/21/20 Page 3 of 4




the EAJA award of $6,500 to be refunded to the claimant, the plaintiff’s

attorney will net $7,314.25. The plaintiff’s attorney in her motion states she

has expended 21.3 hours of billed work at the judicial level which yields an

effective hourly rate of $343.39. ECF# 15, ¶ 13. The court has reviewed the

attorney’s supporting documents and believes the 21.3 hours largely

represents work done at the administrative level. ECF# 15-1, pp. 12-14. The

plaintiff attorney’s work done at the judicial level, however, is evidenced by

her EAJA Exhibit A or 35.5 hours. ECF# 13-2, p. 2. Consequently, the court

calculates an effective hourly rate by dividing $7,314.25 by 35.5 hours for a

result of $206. As summarized in its recent prior decisions, this effective

hourly rate is well within the range of rates found reasonable by this court.

See Williams v. Berryhill, No. 15-1255-SAC, 2018 WL 3609753, at *1 (D.

Kan. Jul. 27, 2018); Boyer v. Berryhill, No. 15-1054-SAC, 2018 WL

2971499, at *1 (D. Kan. Jun. 12, 2018).

            Upon review of the Gisbrecht factors, the court concludes that

the 25% fee award is a reasonable result here. The plaintiff’s attorney

provided skillful representation, achieved an excellent result for her client,

and was not responsible for delay in the litigation. Additionally, the effective

hourly rate is within the range of hourly fees that have been approved as

reasonable by this court for similar work.

            IT IS THEREFORE ORDERED that the motion by the plaintiff’s

                                        3
        Case 2:17-cv-02689-SAC Document 17 Filed 08/21/20 Page 4 of 4




attorney for an award of attorney fees under 42 U.S.C. § 406(b) (ECF# 15)

is granted. The plaintiff’s attorney is entitled to receive $7,314.25 under §

406(b). The Commissioner shall pay these fees from the amount withheld

from plaintiff’s past due benefits.

            IT IS FURTHER ORDERED that the plaintiff’s attorney shall

refund to the plaintiff $6,500.00, which she received as fees under the EAJA

after the plaintiff’s attorney receives her $7,314.25 in attorney fees from the

Commissioner.

            Dated this _21st day of August, 2020, Topeka, Kansas.



                         _/s Sam A. Crow____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                       4
